Citation Nr: 1550263	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-15 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) and a depressive disorder.
	
2.  Whether new and material evidence has been received to reopen entitlement to service connection for a right hip disorder as secondary to service-connected disabilities.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for a right shoulder disorder secondary to service-connected back disability.

5.  Entitlement to service connection for a cervical spine disorder secondary to service-connected back disability.

6.  Entitlement to service connection for type II diabetes mellitus to include as secondary to service-connected obstructive sleep apnea.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978 and from August 1979 to January 1982. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issues of entitlement to service connection for a right shoulder disorder, cervical spine disorder, and type II diabetes mellitus disorder, a request to reopen entitlement to service connection for a right hip disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A rating decision dated in September 2008 denied the Veteran's service connection for PTSD and depression and the Veteran did not appeal this decision within the required time period.

2.  Evidence associated with the claims file subsequent to the September 2008 rating decision is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

3.  Evidence associated with the claims file since the September 2008 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for depression.

4.  The evidence is at least in equipoise with respect to whether the Veteran's major depressive disorder is aggravated by his service-connected disabilities.

5.  Hyperlipidemia is a clinical finding, not a disability for which service connection can be granted.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD and depression is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence associated with the claims file subsequent to the September 2008 rating decision is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) and (c) (2015).

3.  The evidence received subsequent to the September 2008 rating decision is new and material and the claim of entitlement to service connection for depression is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) and (c) (2015).

4.  Resolving any reasonable doubt in the Veteran's favor, a major depressive disorder is aggravated by his service-connected disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  The criteria for entitlement to service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's request to reopen entitlement to service connection for a major depressive disorder, the Board is reopening the claim and granting in full the underlying benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A VA letter dated in October 2012 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's service connection claim for hyperlipidemia.  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for hyperlipidemia.  Specifically, the letter in October 2012 informed the Veteran that with respect to his hyperlipidemia, a high laboratory finding alone is not sufficient to warrant compensation from VA unless it is the result of a disability.  The letter requested that the Veteran clarify what disability he is claiming as it related to his cholesterol.  The letter also notified the Veteran of how VA determines a disability rating and an effective date if his claim is granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

With respect to the request to reopen entitlement to service connection for PTSD, VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim; however, it is required "to explain what 'new and material evidence'' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); see also Wilson v. Mansfield, F.3d 1055, 1059 (Fed. Cir. 2007) (the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted.") and VAOPGCPREC 6-2014. 

A letter dated in October 2012 satisfied the duty to notify provisions with respect to the Veteran's request to reopen the service connection claim for PTSD prior to the initial adjudication of the claim on appeal.  Specifically, the Veteran was informed of the criteria for reopening the previously denied service connection claim for PTSD, the criteria for establishing service connection, and information concerning why the claim was previously denied.  The letter also defined "new and material evidence."  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran. 
      
Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, service personnel records, private treatment records, VA treatment records, Social Security Disability records and lay statements from the Veteran.  

The Board acknowledges that the Veteran was not provided with a VA examination in conjunction with his claim to reopen and his service connection claim for hyperlipidemia; however, an examination is not warranted, because there is sufficient evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the evidence of record shows that the Veteran has a current diagnosis of hyperlipidemia.  However, the evidence shows that the Veteran's hyperlipidemia is not associated with a current diagnosis of a disorder and therefore it involves a claim that cannot be substantiated as a matter of law.  With respect to the claim to reopen entitlement to service connection for PTSD, VA is not required to provide an examination or obtain a medical opinion unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii). As will be discussed in detail below, the Board finds that new and material evidence has not been received.  Accordingly, VA is not required to provide the Veteran with a VA examination in conjunction with his claim to reopen entitlement to service connection for PTSD.

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis to Reopen Service Connection Claim 

The Veteran originally filed a service connection claim for PTSD in January 2007.  A rating decision dated in January 2008 denied the claim.  The Veteran did not submit a notice of disagreement with this decision.  The Veteran submitted a service connection claim for a psychiatric disorder to include depression, PTSD and anxiety asserting that these disorders are secondary to his service-connected obstructive sleep apnea in January 2008.  A September 2008 rating decision denied the Veteran's claims for PTSD and depression.  The RO denied the Veteran's service connection claim for PTSD on the basis that there was no new and material evidence.  The RO denied the Veteran's claim for depression and anxiety on the basis that the evidence does not show that that the Veteran has a diagnosis of anxiety and the evidence does not show that these disorders are related to his service-connected obstructive sleep apnea.  The evidence of record at the time of the September 2008 rating decision include service treatment records, VA treatment records that include a diagnosis of PTSD related to his claimed in-service stressors and depression, an article indicating obstructive sleep apnea may result in depression, and lay statements from the Veteran.  The Veteran did not appeal this decision.  Therefore, the September 2008 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (2014); 38 C.F.R. § 20.1103 (2015).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran submitted another claim for service connection for PTSD in March 2012.  The relevant evidence of record received since the September 2008 rating decision includes VA treatment records, lay statements from the Veteran, and a medical opinion from a private psychologist dated in September 2014.  

With respect to the Veteran's service connection claim for PTSD, although the evidence is new in that it was not of record at the time of the September 2008 rating decision, the Board finds that it is not material.  In this regard, the Veteran discusses the same stressor as was of record at the September 2008 rating decision.  The Veteran did not include any pertinet new evidence with respect to his stressor and these lay statements are cumulative of the evidence of record at the time of the September 2008 rating decision.  The VA treatment records also indicate that he has a current diagnosis of PTSD, but this was reflected in the VA treatment records considered at the time of the September 2008 rating decision.  Accordingly, having determined that new and material evidence have not been submitted, the Veteran's request to reopen the claim of entitlement to service connection for PTSD is not warranted.

Although, the Veteran filed a service connection claim only for PTSD in March 2012, the evidence submitted by the Veteran includes evidence in support of a claim for another psychiatric disorder, major depressive disorder.  Thus, the Board will consider that the claim includes service connection for a psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim).  The private psychologist opinion dated in September 2014 is new in that it was not of record at the time of the September 2008 rating decision and it is material as it provides a link between the Veteran's current diagnosis of recurrent major depressive disorder and his service-connected disabilities.  Thus, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Such evidence is so significant that it must be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for depression is reopened.
II.  Criteria and Analysis for Service Connection Claims

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a) (West 2014).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Major Depressive Disorder

The Veteran contends his depression is caused by or aggravated by his service-connected disabilities.  

A September 2014 private treatment record shows that the Veteran has a current diagnosis of recurrent major depressive disorder.  VA treatment records also show that the Veteran has been diagnosed with depression.  Thus, the medical evidence of record shows that the Veteran has a current diagnosis of the claimed disability. 

Regarding the issue of whether the Veteran's major depressive disorder is secondary to his service-connected disabilities, the record contains a positive medical opinion.  After reviewing the claims file and evaluating the Veteran, a private psychologist in September 2014 provided the opinion that the Veteran's service-connected disabilities are more likely than not aggravating the Veteran's major depressive disorder.  She explained that there is a body of literature detailing the connection between medical issues, like the issues with which the Veteran currently struggles, and psychiatric disorders, similar to his major depressive disorder complaints.  She noted that there is a causal relationship between medical and psychiatric difficulty.  The psychologist observed that the evidence of record shows the Veteran struggles with his permanent and debilitating service-connected disabilities.  She noted that a November 2011 VA treatment record reveals that the stressors related to the Veteran's depression include chronic pain and sleep apnea.  The Board finds that this opinion is persuasive and probative as to the issue of whether the Veteran's major depressive disorder is aggravated by his service-connected disabilities as the psychologist provided a clear explanation in support of her opinion based on the evidence of record, an evaluation of the Veteran, and medical literature.  It is also persuasive that the claims file does not contain any competent medical opinion that contradicts this opinion. 

After a careful review of the evidence, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's major depressive disorder is aggravated by his service-connected disabilities.  Thus, resolving any reasonable doubt in the Veteran's favor, entitlement to service connection for a major depressive disorder is warranted.

Hyperlipidemia

The Veteran is seeking service connection for hyperlipidemia.  Post-service VA treatment records reflect that the Veteran has a diagnosis of hyperlipidemia. However, such a condition is not a disability for VA compensation purposes. Rather, hyperlipidemia is a laboratory finding and is not a disability in and of itself for which VA compensation benefits are payable.  See 38 U.S.C.A. § 1131; 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address).  The Veteran's medical records do not indicate that his hyperlipidemia is associated with or a symptom of a disability, such as heart disease.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hyperlipidemia.  Therefore, service connection for hyperlipidemia must be denied. 


ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for PTSD is denied.

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened.

Entitlement to service connection for a major depressive disorder is granted.

Entitlement to service connection for hyperlipidemia is denied.


REMAND

The Veteran's service connection claim for a right hip disorder as secondary to his bilateral foot and ankle disabilities was originally denied in a November 2011 rating decision.  The Veteran did not appeal this decision.  In January 2012 the Veteran stated that he wished to file a service connection claim for a right hip disorder secondary to his service-connected back disability.  The notice letter sent to the Veteran in June 2012 and October 2012 did not inform the Veteran that his service connection claim for a right hip disorder was previously denied in November 2011 and that the RO would need to receive new and material evidence to reopen the claim.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The RO readjudicated the underlying claim in November 2012.  The November 2012 rating decision did not adjudicate the claim as new and material evidence.  The April 2014 statement of the case also does not make a determination on whether new and material evidence has been received to reopen the claim.  Thus, a remand is necessary to provide the Veteran with the appropriate notice and to develop and adjudicate this issue as a request to reopen the previously denied claim.  

With respect to the Veteran's service connection claims for a right hip disorder, right shoulder disorder, and cervical spine disorder, the Veteran was scheduled for a VA examination in October 2011.  The Veteran failed to appear at the examination.  The Veteran requested that he be scheduled for another VA examination in his January 2013 notice of disagreement and April 2014 substantive appeal.  The Board finds that a VA examination is necessary in order to adequately adjudicate the Veteran's claims.

Regarding the Veteran's service connection claim for type II diabetes mellitus, the Veteran contends that his type II diabetes mellitus is secondary to his service-connected obstructive sleep apnea.  The Veteran submitted articles in April 2012 and August 2012 indicating a link between type II diabetes mellitus and obstructive sleep apnea.  The Veteran was scheduled for a VA examination, but he failed to report at the time of the scheduled examination.  The Board finds that a VA examination or medical opinion is necessary in order to adequately adjudicate the Veteran's service connection claim for type II diabetes.

With respect to the Veteran's claim of entitlement to a TDIU, the Board notes that the claim is inextricable intertwined with the grant of service connection for a major depressive disorder, because the TDIU issue may be affected by the assignment of the disability rating and effective date for the grant of service connection for the major depressive disorder.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the assignment of both a disability rating and effective date for service-connected major depressive disorder. 

Furthermore, the RO should provide the Veteran with another VA examination and opinion with respect to the Veteran's TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper notice with respect to the Veteran's claim to reopen entitlement to service connection for a right hip disorder to include an explanation of new and material evidence.  The Veteran should be afforded an appropriate period of time for response to all written notice and development as required by VA law.

2. Thereafter, schedule a VA examination with an appropriate examiner to evaluate the Veteran's claims for service connection for a right hip disorder, cervical spine disorder, and right shoulder disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the right hip, cervical spine, and right shoulder, and provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed disorders of the right hip, cervical spine, and right shoulder are caused by or aggravated by his service-connected disabilities to include his service-connected bilateral foot disability, bilateral ankle disability, bilateral knee strain, and/or degenerative disc disease of the lumbar spine.

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale with respect to the Veteran's right hip disorder, the examiner is asked to discuss the private medical opinion dated in May 2010.

3. After obtaining and associating with the claims file the Veteran's outstanding records, schedule the Veteran for a VA examination regarding the Veteran's service connection claim for type II diabetes mellitus.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current type II diabetes mellitus is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated by any service connected disability, including his service-connected obstructive sleep apnea.

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to discuss the articles submitted by the Veteran in April 2012 and August 2012 indicating a relationship between type II diabetes mellitus and obstructive sleep apnea.

4. After the RO has assigned a disability rating and effective date for the grant of entitlement to service connection for major depressive disorder, schedule the Veteran for a VA examination to determine the combined effect the Veteran's current service-connected disabilities have on the Veteran's ability to function in a physical and sedentary occupation.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his physical and mental service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner should provide an explanation in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as, the medical evidence of record.  If the Veteran is found able to engage in physical or sedentary work, notwithstanding his service-connected disabilities, the examiner should provide examples of the type(s) of employment the Veteran would be able to perform.

5. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


